Citation Nr: 1629945	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-28 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for temporomandibular malfunction of the jaw (TMJ), to include bruxism, to include as due to sleep apnea. 

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1995 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.   

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in September 2010 at which time he was assessed as having obstructive sleep apnea.  The examiner opined that obstructive sleep apnea was diagnosed after military service and was not caused by or related to military service.  In so finding, the examiner indicated that the Veteran's service treatment records are silent for obstructive sleep apnea during military service and that the in-service sleep study was negative for sleep apnea.  However, the examiner did not address whether the Veteran's sleep apnea symptoms first manifested during military service.   In this respect, the Veteran's service treatment records document complaints of chronic fatigue, falling asleep 3-4 times per day in addition to snoring and stopping breathing during sleep.  In addition, the October 2001 sleep study noted occasional apneas and hypopneas with significant desaturations with moderate snoring throughout the study.  As such, the Board finds that an additional medical opinion is warranted to ascertain the nature and etiology of the Veteran's sleep apnea. 

With respect to the claim for entitlement to service connection for TMJ, to include bruxism, the Veteran was afforded a VA examination in August 2013 at which time the Veteran was diagnosed as having bruxism.  The VA examiner opined that the Veteran's TMJ's symptoms, including bruxism, localized tenderness or pain on palpation of the left TMJ, and clicking or crepitation of the left TMJ, are most likely a result of his developmental parafunctional habits, and that, as such, the Veteran's TMJ symptoms are not a result of or aggravated by his military service.  The Board notes that bruxism cannot be evaluated as a stand-alone service-connected disability.  However, as the condition may be a symptom of an anxiety disorder, temporomandibular joint (TMJ) dysfunction, or some other disability, it may be considered on a secondary basis as a symptom of a service-connected disability for rating purposes.  In this regard, the VA examiner did not address whether the Veteran's bruxism may be related to his service-connected dysthymic disorder with anxiety symptoms.  In addition, the Veteran has contended that his TMJ and bruxism is secondary to sleep apnea which is not service-connected at this time but is being remanded herein.   Consequently, the issue of service connection for TMJ, to include bruxism is inextricably intertwined with the issue of service connection for sleep apnea.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Therefore, the Board finds that an additional VA examination and medical opinion are required to determine whether the Veteran's TMJ, to include bruxism, may be related to his psychiatric disorder or sleep apnea. 

The Board notes that the Veteran was last afforded a VA examination in August 2013 in connection with his claim for an increased evaluation for his lumbar spine However, there are insufficient findings to properly evaluate the disability. 
Specifically, the examiner stated that an opinion regarding if, when, and to what extent repetitive use or reported flare-ups could significantly limit functional ability is not one with literature support but instead based on clinical information including history and physical findings.  The examiner further stated more definitive loss of function due to flare-ups cannot be determined without resorting to mere speculation.  Additionally, the Board notes that, although, the Veteran stated that he did not have flare-ups during the VA examination, he has stated that he was hospitalized because of back pain.  See February 2011 Notice of Disagreement.  Based on the foregoing, the Board finds that an additional examination and medical opinion are needed to ascertain the current severity and manifestations of the lumbar spine disability.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one . . .").  

Finally, the August 2013 Statement of the Case listed VA treatment records dated from October 2011 to August 2013 from the Biloxi VA Healthcare System.  In addition, the Veteran's February 2011 Notice of Disagreement notes ongoing treatment at Gulf Coast VA Healthcare System.  However, it appears that these records have not been uploaded into VBMS or Virtual VA in their entirety.  See Bell v. Derwinski, 2 Vet. App. 611, 613  (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea, TMJ, and degenerative disc disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include records from Gulf Coast Veterans Health Care System and Biloxi VA Medical Center. 
 
 2.  After the above development has been completed, the AOJ should refer the Veteran's claims file to a qualified VA examiner for an opinion as to the nature and etiology of the Veteran's current obstructive sleep apnea.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea manifested in or is otherwise causally or etiologically related to service, including any symptomatology therein.  

In rendering the opinion, the examiner should address the May 2001 service treatment record showing complaints of increased fatigue and somnolence; the October 2001 service treatment records wherein the Veteran complained of chronic fatigue, falling asleep 3-4 times per day in addition to snoring and stopping breathing during sleep; the October 2001 in-service polysomnogram report noting occasional apneas and hypopneas with significant desaturations with moderate snoring throughout the study; and the August 2010 VA sleep study report indicating a history of snoring and excessive daytime sleepiness. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any TMJ, to include bruxism, that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's TMJ, to include bruxism, was caused by or permanently aggravated by his obstructive sleep apnea or, alternatively, by his service-connected dysthymic disorder with anxiety symptoms.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected  degenerative disc disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should further address whether there is any additional functional impairment during flare-ups or upon repetitive motion.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




